Citation Nr: 1530884	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in a June 2008 rating decision that denied service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an effective date prior to December 23, 2009 for service connection for a left shoulder scar.



(The issue of service connection for a bilateral foot disability, to include flatfeet and degenerative arthritis, will be addressed in a separate Board decision.)



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1964 to June 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from February 2010, September 2010, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A claim to reopen service connection for a right knee disorder was received in October 2009.  A claim for service connection for a left shoulder scar was received in December 2009.  The February 2010 rating decision granted service connection for a left shoulder scar and assigned a 10 percent initial disability rating, effective December 23, 2009 (the day the claim for service connection was received by VA).  The Veteran filed a notice of disagreement with the effective date assigned for the left shoulder scar.  

The September 2010 rating decision denied reopening of service connection for a right knee disorder.  The February 2014 rating decision found that no revision on the basis of CUE was warranted in the June 2008 rating decision that denied service connection for a right knee disorder.  The February 2014 rating decision found that the issue of whether CUE is present in a June 2008 rating decision that denied service connection for a right knee disorder was inextricably intertwined with the claim to reopen service connection for a right knee disorder.

In correspondence with VA, the representative has used the term "clear and unmistakable error" (CUE) in contesting the effective date assigned for the service-connected left shoulder scar; however, as there was no prior "final" rating decision assigning an effective date, there can be no claim or motion for revision on the basis of CUE.  In this case, the Board finds that the February 2010 rating decision (mailed February 10, 2010) that granted service connection for a left shoulder scar and assigned an effective date  did not become final.  Rather, the Veteran perfected a timely appeal as to the effective date assigned by the February 10, 2010 rating decision; therefore, finality did not attach with respect to the effective date assigned by the RO in the February 10, 2010 rating decision.  

As the February 10, 2010 rating decision assignment of effective date did not become final, there was not basis for CUE regarding the effective date assigned for service connection.  In a February 2010 rating decision (mailed February 22, 2010), the RO purported to adjudicate whether there was CUE in the February 10, 2010 rating decision that granted service connection for a left shoulder scar and assigned the effective date of December 23, 2009; however, as there was in fact no final rating decision regarding the effective date, the issue was not CUE, and should not have been adjudicated as such.  The issue is simply entitlement to an earlier effective date for the grant of service connection for left shoulder scar.  

Service connection for a right knee disorder (originally received in July 2007) was previously denied by the RO in June 2008.   In April 2009, the Veteran filed a timely notice of disagreement and a statement of the case was issued in July 2009.  The Veteran did not submit a substantive appeal or otherwise perfect the appeal of the decision to the Board.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

(Historically, in February 2007, the Veteran, in pertinent part, filed an original claim for service connection for bilateral feet pain.  In a July 2007 rating decision, the RO, in pertinent part, denied service connection for flatfeet with degenerative changes.  In September 2007, the Veteran filed a notice of disagreement with the July 2007 rating decision and perfected an appeal to the Board.  In April 2010, the Veteran testified at a Board hearing at the local RO in St. Paul Minnesota, before another Veterans Law Judge (Travel Board hearing) with respect to the issue of service connection for flatfeet with degenerative arthritis.  The Veteran also testified with regard to service connection for bilateral hearing loss, a left leg disorder, and a left knee disorder, which, pursuant to December 2010 and November 2013 Board decisions, are no longer in appellate status.  The other Veterans Law Judge did not take testimony with respect to the issues decided in this Board decision.  As indicated on the title page, a separate Board decision by the Veterans Law Judge who chaired the April 2010 Board hearing will be issued addressing the issue of service connection for a bilateral foot disability.)   

In August 2014, the Board, in pertinent part, remanded the appeal for further development, specifically to schedule a Board hearing with respect to the issue of an effective date prior to December 23, 2009 for service connection for a left shoulder scar.  In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC with respect to the issues of an effective date prior to December 23, 2009 for service connection for a left shoulder scar, whether CUE is present in a June 2008 rating decision that denied service connection for a right knee disorder, and whether new and material evidence has been received to reopen service connection for a right knee disorder.  A transcript of the hearing is of record.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

The issue of an increased (compensable) disability rating for the service-connected right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2015 supplemental claim for compensation (VA Form 21-526b).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The June 2008 rating decision did not contain undebatable error of law or fact that would have manifestly changed the outcome.

2.  An unappealed June 2008 rating decision, in pertinent part, denied service connection for a right knee disorder on the basis that no permanent residual or chronic right knee disability was shown by the service treatment records or demonstrated by the post-service evidence, and continuity of treatment following service separation was not shown. 

3.  The evidence received since the June 2008 rating decisions relates to an unestablished fact of continuous symptoms of a right knee disorder since service separation.

4.  The Veteran has currently diagnosed right knee degenerative joint disease with mild right patellofemoral and medial compartment degenerative disease.  

5.  The Veteran sustained a right knee injury during service.

6.  Symptoms of a right knee disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7.  The Veteran's right knee disability first manifested many years after service separation and is not causally or etiologically related to active military service.

8.  The Veteran filed a claim for service connection for a left shoulder scar that was received by VA on December 23, 2009.

9.  A February 10, 2010 rating decision granted service connection for a left shoulder scar, and assigned an effective date of December 23, 2009.

10.  No claim for service connection for a left shoulder scar was received prior to December 23, 2009.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision to deny service connection for a right knee disorder does not contain clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014). 

2.  The June 2008 rating decision to deny service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A right knee disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for an effective date prior to December 23, 2009 for the award of service connection for a left shoulder scar have not been met.  38 U.S.C.A.		 §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi,	 15 Vet. App. 165, 179 (2001) (en banc).  Further, with respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With respect to the service connection claim decided herein (right knee disorder), in this case, the Veteran was provided notice in June 2010, prior to the initial adjudication of the claims in September 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2010 letter also satisfied the requirements under Kent and notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, a copy of the March 2015 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2007, February 2011, January 2012, and December 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a hearing before the Board in March 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current right knee disabilities back to the events that happened in service.  

As the Veteran presented evidence of symptoms of the current right knee disability, testimony as to the onset of the reported symptoms, and there is additionally medical evidence reflecting on the etiology of the right knee disability, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Whether CUE in June 2008 Rating Decision

The RO's June 2008 rating decision to deny service connection for a right knee disorder was not appealed.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued in July 2009, but the Veteran did not perfect the appeal of the decision to the Board; therefore, the June 2008 rating decision denial of service connection for a right knee disorder became final.  See 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

The Veteran now alleges CUE in the prior June 2008 rating decision denial of service connection for a right knee disorder.  In a February 2014 written statement, the representative contended that the June 2008 denial was not consistent with VA law because the 2007 VA examination report was inadequate.  The representative asserts that the VA examiner stated the examination was not sufficient to confirm a relationship between the claimed right knee disorder and the in-service event, but did not indicate what would be needed to render the examination sufficient.  See also March 2015 Board hearing transcript. 

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In this case, the Veteran alleges CUE in the prior June 2008 rating decision that denied service connection for a right knee disorder.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (2008).  Further, 38 C.F.R. § 3.303(b) provided then, as now, that, for a chronic disease such as arthritis (the Veteran has been diagnosed with right knee arthritis), service connection is warranted if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  38 C.F.R.	 § 3.303(b) (2008).  Service connection could also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2008).    

The Board finds that the correct facts, as they were known at the time, were considered by the RO when adjudicating the issue in the June 2008 rating decision.  The evidence of record at the time of the June 2008 rating decision included service treatment records, a June 2007 VA examination report, VA treatment records dated from August 2004 to January 2007, and the Veteran's lay statements.  As indicated on the June 2008 rating decision, the VA adjudicator considered all the above listed evidence is rending the decision.  

In addition, the Board finds that the law was correctly applied in the June 2008 rating decision.  In the June 2008 rating decision, the RO denied service connection for a right knee disorder on the basis that no permanent residual or chronic right knee disability was shown by the service treatment records or demonstrated by the post-service evidence, and continuity of treatment following service separation was not shown.  In a July 2009 statement of the case (to which the Veteran did not perfect an appeal), the RO further found that service connection was not warranted because there was no medical evidence linking the current right knee disability to the in-service right knee injury.  Based on a weighing of the evidence of record, there was a factual basis in the record for the RO's conclusion that service connection for a right knee disorder was not warranted under any theory of entitlement (to include direct and presumptive service connection). 

The Veteran is now merely expressing disagreement as to how the evidence available at the time of the 2008 rating decision was weighed and evaluated with respect to the right knee service connection claim.  Such a disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"); see also Russell, supra.  To address these arguments, the Board would have to engage in reevaluating each piece of evidence of record in 2008 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran's right knee disability was caused by the in-service right knee injury.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  

Finally, to the extent that the Veteran contends that VA failed to comply with the duty to assist by not getting an addendum opinion to the June 2007 VA examination report, this does not establish CUE.  See Cook, 318 F.3d 1334.  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

The Board finds that the June 2008 rating decision did not contain undebatable error of law or fact that would have manifestly changed the outcome of the decision to deny service connection for right knee disorder; therefore, the June 2008 RO decision does not contain CUE, and the claim or motion for revision based on CUE must be denied. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Reopening Service Connection for a Right Knee Disorder

The Veteran seeks to reopen the previously denied claim of service connection for a right knee disorder.  The claim, initially filed in February 2007, was originally denied in a June 2008 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in July 2009.  The Veteran did not perfect the appeal of the decision to the Board.  Additionally, there was no new and material evidence submitted to preclude finality or to require readjudication.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As discussed in detail above, the Board finds that the June 2008 rating decision denying service connection for a right knee disorder does not contain CUE.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the June 2008 rating decision, the RO denied service connection for a right knee disorder on the basis that no permanent residual or chronic right knee disability was shown by the service treatment records or demonstrated by the post-service evidence, and continuity of treatment following service separation was not shown.  The pertinent evidence of record at the time of the June 2008 rating decision includes service treatment records, a June 2007 VA examination report, VA treatment records dated from August 2004 to January 2007, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the June 2008 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a right knee disorder.  Lay statements received from a former service member who served with the Veteran detail continuous right knee symptomatology since an in-service right knee injury.  The Board finds that this evidence, received after June 2008 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of continuing right knee symptoms since service separation (a necessary element for presumptive service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the request to reopen service connection for a right knee disorder is granted to this extent.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the June 2008 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the June 2008 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for a Right Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral knee osteoarthritis, which qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Veteran filed a claim to reopen service connection for a right knee in October 2009.  The Veteran essentially contends that he fell off a helicopter in service, injuring both knees, which caused his current right knee disability.  See September 2007 notice of disagreement, March 2015 Board hearing transcript.  

The evidence of record demonstrates that the Veteran has current diagnosed right knee degenerative joint disease with mild right patellofemoral and medial compartment degenerative disease.  See June 2007 and January 2012 VA examination reports.  The February 2011 VA examination report notes a diagnosis of mild bilateral knee osteoarthritis.    

Next, the Board finds that the Veteran experienced an in-service right knee injury.  An April 1965 service treatment record notes that the Veteran reported that he bumped his right knee three days prior while on a helicopter on the flight line and that his right knee was "out of joint."  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right knee disability was not incurred in-service, and may not be presumed to be incurred therein.  As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's right knee disability is manifested by arthritis, the evidence does not show that symptoms of right knee arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  

Other than the single right knee injury noted in the service treatment records, service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any right knee disorder.  At the May 1966 service separation physical, the Veteran's lower extremities were found to be clinically normal.  On an associated reported of medical history, the Veteran denied arthritis, swollen or painful joints, or a "trick" or locked knee. 

The Board finds that the Veteran's in-service history of symptoms (i.e., denying problems with the lower extremities) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record evidence notations and findings, so is of more probative value than the more recent assertions made many years after service separation for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a right knee disorder during service.  38 C.F.R. § 3.303(b).      

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder since service separation.  The Veteran first claimed service connection for a right knee disorder in February 2007.  At the February 2011 VA examination pursuant to the compensation claim, the Veteran reported first seeking treatment for right knee pain in the early 1980s, which reflects the Veteran's history of onset of knee symptoms many years after service separation in 1966.  

In addition to the fact that knee symptoms were not chronic in service, the first recorded symptomatology of a right knee disorder is found in October 2006, over 40 years after service separation.  The February 2011 VA examination report notes that the Veteran reported seeking treatment for right knee pain in the early 1980s; however, this treatment still comes at least 14 years after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In a February 2007 claim for service connection, the Veteran reported that, after the in-service right knee injury (the Veteran reported falling off a helicopter onto the cement tarmac during service - while this particular incident has not been verified, the service treatment records, as noted above, reflect that the Veteran received treatment after bumping his right knee on the flight line), his right knee pain continued and, after service separation, the knee continued to worsen.  In a September 2009 written statement, a former service member who served with the Veteran reported that he helped the Veteran after his in-service right knee injury and that, in the years following service separation, he and the Veteran would talk about the in-service right knee injury and the Veteran's continued right knee pain and discomfort.  At the March 2015 Board hearing, the Veteran testified that his right knee continued to worsen since the in-service injury.

The Board finds that the Veteran's and his fellow service member's more recent accounts that the Veteran had chronic right knee symptoms during service or continuously since service separation, while competent, are inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record, so are not credible.  Post-service records show different reported histories of the onset of right knee symptoms at different times.  At the February 2011 VA examination, the Veteran reported first seeking treatment for right knee pain in the early 1980s, at least 14 years after service separation.  At the January 2012 VA examination, the Veteran reported that he remembers beginning to favor his right knee and shift the weight to his left leg in the 1970s (approximately five to ten years after service separation) and that he has continued to do this for the previous 30 years.  At the December 2013 VA examination, the Veteran reported that, after he fell and received treatment for the right knee injury during service in 1965, the next time he sought treatment for the right knee pain was in 1994, approximately 28 years after service separation. 

The approximate dates of onset of symptoms reported by the Veteran are very inconsistent.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his more recent recollections and statements made directly prior to or after the claim for service connection to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

The first notation of symptomatology potentially related to a right knee disorder was in October 2006, over 40 years after service separation.  The February 2011 VA examination report notes that the Veteran reported seeking treatment for right knee pain in the early 1980s, at least 14 years after service separation, and the January 2012 VA examination report notes that the Veteran reported first beginning to favor the right knee in the 1970s, five to ten years after service separation; therefore, a right knee disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R.	 §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.

The Board further finds that the weight of the competent evidence demonstrates that the current right knee disability is not otherwise related to active service.  While the Veteran experienced a right knee injury during service, in-service injury does not mandate that service connection be granted.  Rather the in-service injury must be shown to have at least as likely as not caused the right knee disability.

The June 2007 VA examiner opined that the current medical examination was not sufficient to confirm the relation of the Veteran's current bilateral knee mild degenerative joint disease and the history of the Veteran's injury after he fell down in 1965 during service.  

At the February 2011 VA examination, the Veteran reported injuring his right knee after following off of a helicopter in service.  The Veteran reported first seeking post-service treatment for right knee pain in the early 1980s.  The VA examiner opined that the Veteran's current right knee disability is not a result of or aggravation of events which occurred during service.  The VA examiner noted that the Veteran initially sustained a right knee contusion in 1965, but service treatment records document no further treatment or evaluation of the right knee outside that single visit.  The VA examiner opined that contusions typically are self-limiting conditions that do not result in chronic, ongoing disorders.  The VA examiner noted that the Veteran remained in the military for another full year without evaluation or treatment for an ongoing right knee disorder and the service separation physical examination report noted no problems with regards to a knee disorder.  The VA examiner opined that there was no evidence that the Veteran had a knee disability due to the strenuous physical activity that his duties as a helicopter mechanic required during service.

At the January 2012 VA examination, the Veteran reported the he began to favor his right knee and shift the weight to his left leg in the 1970s and continued to do this for the next 30 years.  The VA examiner opined that the Veteran's in-service right knee contusion had resolved without residuals because the Veteran had no ongoing problems noted with the right knee within the first five to ten years after service separation.  The VA examiner noted that x-rays of the Veteran's knees revealed symmetrical osteo-degenerative changes that took place over time.   

At the December 2013 VA examination report, the Veteran reported that, after he fell and received treatment for the right knee injury during service in 1965, the next time he sought treatment for the right knee pain was in 1994.  The VA examiner opined that the Veteran's right knee disability is less likely as not caused by service because the Veteran sustained an in-service right knee injury, had no other treatment for the right knee during service, and the first time he reported seeking treatment for his right knee post-service was over 20 years after service separation. 

The VA examiners reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed right knee disability and had sufficient facts and data on which to base conclusions.  Further, the VA examiners addressed the Veteran's assertions of a relationship between the right knee disability and service.  Based on the above, the Board finds the February 2011, January 2012, and December 2013 VA examination reports to be highly probative.

The Veteran has contended, throughout the course of this appeal and to health care professionals, that his current right knee disability was caused by the in-service knee injury.  See e.g., June 2007 VA examination report.  Further, in a September 2009 written statement, a former service member who served with the Veteran contended that the Veteran's right knee disability was caused by the in-service right knee injury.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (lay persona not competent concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so it was a Colvin violation for the Board to expect some documentation of ACL tear injury in the service treatment records); see 38 C.F.R. § 3.159(a)(2).

As lay persons, the Veteran and the former service member do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as right knee degenerative joint disease.  See Kahana, 24 Vet. App. at 437  (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current right knee disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no symptoms of arthritis in service or for years after service, and shows denial of such symptoms in service and after service.  

Additionally, the symptoms of right knee pain overlap with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of right knee pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  In this case, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current right knee disability, which includes arthritis.  Based on the above, the Board does not find the Veteran competent to provide an opinion of nexus between his current right knee disability, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disability was not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Left Shoulder Scar

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

The Veteran asserts that the RO should have assigned an earlier effective date than December 23, 2009 for the award of service connection for the left shoulder scar.  Specifically, in a February 2010 notice of disagreement, the representative contended that, although the Veteran first advised the RO of the unadjudicated claim for a left shoulder scar on December 23, 2009, the issue was first raised by inference at the time of the Veteran's original claim for compensation received in February 2007.  

The representative contended that the evidence at the time of the February 2007 claim was sufficient for an examination and grant of service connection for a left shoulder scar because the service enlistment physical examination report noted no scars, an August 1965 service treatment record noted that a foreign body was removed from the Veteran's left shoulder, and the service separation physical examination report noted a scar of the left anterior shoulder.  The representative contended that this constituted an informal or inferred claim for service connection for a left shoulder scar.  See also April 2010 written statement, March 2015 Board hearing transcript.  

The Veteran submitted an original claim for service connection for a left shoulder scar that was received by VA on December 23, 2009.  This claim was granted by the RO in a February 2010 rating decision, which granted service connection for a left shoulder scar effective December 23, 2009.  

The Board finds that there was no correspondence received by VA prior to December 23, 2009 that can be construed as a claim for service connection for a left shoulder scar.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for a left shoulder scar is the December 23, 2009 written statement from the representative.  On the original February 2007 claim for service connection, the Veteran specifically requested service connection for bilateral hearing loss, tinnitus, left leg problems, right and left knee disorders, and pain in both feet and did not request service connection for a left shoulder scar or even mention the existence of a left shoulder scar.  

The Veteran asserts that VA failed in its duty to assist by not contacting him in February 2007, when he filed a claim for service connection for bilateral hearing loss, tinnitus, left leg problems, right and left knee disorders, and pain in both feet, and asking him if he wished to file a claim for service connection for a left shoulder 

scar based on the notation in the service treatment records.  The August 1965 service treatment record notes removal of a foreign body from the Veteran's left shoulder and the May 1966 service separation physical examination report notes a scar on the anterior left shoulder; however, the Board finds that these service treatment records cannot be considered to be an informal claim for service connection because they do not reflect an intent on the part of the Veteran to apply for VA benefits.  An informal claim must identify the benefit sought; the mere reference in medical treatment records to a disability is not a claim.  See 38 C.F.R.	 § 3.155 (2014); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim.    

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in June 1966, he did not file a claim for service connection for a left shoulder scar within one year of separation, he first filed the claim for service connection for a left shoulder scar on December 23, 2009, and an effective date of December 23, 2009 for the grant of service connection for the left shoulder scar was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than December 23, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See 

Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to December 23, 2009 for the award of service connection for the left shoulder scar is not warranted.


ORDER

The appeal regarding CUE in the June 2008 rating decision is denied.  

As new and material evidence has been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for right knee degenerative joint disease with mild right patellofemoral and medial compartment degenerative disease is denied.

An earlier effective date prior to December 23, 2009 for the grant of service connection for a left shoulder scar is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


